Citation Nr: 1029083	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for a back 
disorder, currently rated 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for 
acromioclavicular degenerative joint disease or right shoulder 
strain (hereinafter, right shoulder disorder), currently rated 10 
percent disabling.

3.  Entitlement to a higher initial evaluation for chondromalacia 
of the left knee with patellofemoral pain syndrome (hereinafter, 
left knee disorder), currently rated 10 percent disabling.  

4.  Entitlement to a higher initial evaluation for chondromalacia 
of the right knee with patellofemoral pain syndrome (hereinafter, 
right knee disorder), currently rated 10 percent disabling.  

5.  Entitlement to a higher initial evaluation for left-side 
carpal tunnel syndrome, currently rated 10 percent disabling. 

6.  Entitlement to a higher initial evaluation for right-side 
carpal tunnel syndrome, currently rated 10 percent disabling. 

7.  Entitlement to a higher initial evaluation for tinnitus, 
currently rated 10 percent disabling.

8.  Entitlement to a higher initial evaluation for left ear 
hearing loss, currently rated zero percent disabling. 

9.  Entitlement to a higher initial evaluation for hypertension, 
currently rated zero percent disabling. 

10.  Entitlement to service connection for a cervical spine 
disorder.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a chronic upper 
respiratory condition, to include sinusitis.

13.  Entitlement to service connection for right ear hearing 
loss.

14.  Entitlement to service connection for residuals of bilateral 
inguinal hernias. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran had active service from May 1984 to May 2004.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
granting service connection for thoracolumbar spine strain and 
assigning an initial 10 percent evaluation; granting service 
connection for acromioclavicular degenerative joint disease/ 
chronic right shoulder strain, and assigning an initial 10 
percent evaluation; granting service connection for left knee 
chondromalacia with patellofemoral pain syndrome and assigning an 
initial 10 percent evaluation; granting service connection for 
right knee chondromalacia with patellofemoral pain syndrome and 
assigning an initial 10 percent evaluation; granting service 
connection for left-side carpal tunnel syndrome and assigning an 
initial 10 percent evaluationmacgill; granting service connection 
for right-side carpal tunnel syndrome and assigning an initial 10 
percent evaluation; granting service connection for tinnitus and 
assigning an initial 10 percent evaluation; granting service 
connection for left ear hearing loss and assigning a zero percent 
initial evaluation; and granting service connection for 
hypertension and assigning a zero percent initial evaluation.  
The appeal also arises from that rating decision with the RO's 
denial of service connection for a cervical spine disorder, 
headaches, a sinus disorder, right ear hearing loss, and 
residuals of bilateral inguinal hernias.  

The Board has characterized the Veteran's service-connected 
thoracolumbar spine strain more broadly as a back disorder, based 
on in-service and post service records showing a broader 
disability than mere spine strain, including lumbar spondylosis 
at multiple levels.

In a judicial precedent issued in February 2009, the U.S. Court 
of Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD include claims for service connection 
for all psychiatric disabilities reasonably raised by the Veteran 
or the evidentiary record, based on the inherent unreasonableness 
of imputing self-knowledge of mental conditions from which the 
Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board believes this precedent encompasses not only 
psychiatric disorders, but other disorders for which symptoms may 
be overlapping, such that a lay person would likely lack the 
capacity to accurately differentiate those disorders, and thus 
would lack the capacity to accurately characterize a disability 
for compensation purposes.  Hence a lay person should not be 
expected to do so in his or her claims under such circumstances.  
Accordingly, the Board has recharacterized the Veteran's claim 
for service connection for sinusitis as a claim for a chronic 
upper respiratory condition to include sinusitis.  The record 
also reflects that an allergic component may be implicated.  The 
Board has accordingly also remanded the claim to afford 
development and consideration of the claim more broadly, pursuant 
to Clemons.  

All the issues on appeal except the claim for a higher initial 
evaluation for tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

Tinnitus is currently assigned a 10 percent initial rating, the 
maximum allowable rating.


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater than 
10 percent for tinnitus, including preclusion of separate 
compensable evaluations for tinnitus in each ear.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead to 
an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004). As will be discussed in this decision, a rating 
greater than 10 percent for tinnitus, including separate 
compensable evaluations for tinnitus in each ear, is precluded as 
a matter of law.  Any further discussion of the VCAA with respect 
to the claim is, therefore, not necessary.

II.  Claim for a Higher Initial Evaluation for Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009). Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

Tinnitus is evaluated under Diagnostic Code (DC) 6260.  This 
diagnostic code was revised effective June 13, 2003.  The 
revisions were intended to codify VA's longstanding practice of 
assigning a single 10 percent evaluation for recurrent tinnitus, 
whether the sound is perceived as being in one ear or both ears, 
or in the head.  See Schedule for Rating Disabilities: Evaluation 
of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).

This diagnostic code has not changed, and continues to stipulate 
that only a single evaluation for recurrent tinnitus will be 
assigned - whether the sound is perceived in one ear, both ears, 
or in the head. 38 C.F.R. § 4.87, DC 6260, Note 2 (2009); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's 
longstanding interpretation of DC 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral).  Accordingly, a higher initial 
evaluation for tinnitus than the 10 percent already assigned must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

Regarding all the appealed claims except the claim denied, above, 
as a matter of law for a higher initial evaluation for tinnitus, 
both the claims for service connection and the claims for higher 
initial evaluation must be informed by review of the complete 
service treatment records (STRs), which have purportedly been 
obtained, as well as the service retirement examination, which 
may provide crucial information as to the state of any or all of 
the claimed disabilities at the time of retirement.  

Unfortunately, the multiple volumes of STRs and examination 
records obtained do not contain a report of the Veteran's Navy 
retirement examination.  There is also no indication in the 
record that a specific query was made to obtain that examination 
report, or that any confirmation or determination was made that a 
retirement examination was not conducted.  The Court has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 
Vet. App. 39 (2000).
 
Regarding the Veteran's claim for service connection for 
sinusitis, as noted in the Introduction, above, a review of the 
claims file informs of treatment in service for sinusitis and/or 
rhinitis or bronchitis, with treatment for significant symptoms 
on multiple occasions over intervals in years essentially 
throughout service, which conditions are at least in part 
associated with the Veteran's allergies.  Treatment for allergies 
in service is also well-documented.  If the Veteran has 
sinusitis, rhinitis, or bronchitis which has been recurrent from 
service but is symptomatic only in association with his seasonal 
allergies, it is reasonable to expect that the upper respiratory 
condition would not manifest when he is examined at a time when 
the seasonal allergens are not active.  

The Veteran was examined for compensation purposes in October 
2003, and sinusitis was not then objectively found, even though 
he reported having sinusitis all the time.  As noted in the 
Introduction, above, the Board believes the claim must be 
considered as one for a chronic upper respiratory condition as 
reasonably raised by the record, under the Court's Clemons 
decision.  A remand examination should be provided for the 
Veteran, if feasible, during an active phase of upper respiratory 
symptoms, to include possibly when he is suffering from allergy 
symptoms.  This would be consistent with the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, like 
this one, concerned a disability which tended to fluctuate in its 
degree of disability, via active and inactive stages, or 
remission and recurrence.  In essence, the record as a whole 
suggests that the negative objective findings upon the October 
2003 examination are not entirely representative of the Veteran's 
claimed upper respiratory condition, and the duty to assist 
requires at least some further effort to obtain an examination 
when he is symptomatic.  

Regarding the Veteran's hypertension claim, he has not been 
afforded a VCAA letter.  The RO sua sponte granted service 
connection for hypertension by its March 2005 rating action, 
after the condition was diagnosed in a QTC examination.  Because 
hypertension was not mentioned by the Veteran in his claim, the 
RO had not included it in the September 2004 VCAA letter which 
addressed all the other issues.  However, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has in fact been proven, thereby rendering VCAA 
notice no longer required because the purpose the notice is 
intended to serve has been fulfilled.  Therefore, no further 
notice as to hypertension is needed under the VCAA.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Afford the Veteran a new VCAA letter 
addressing his claim for service connection 
for a chronic upper respiratory disorder to 
include sinusitis, advising him that his 
initial issue has been expanded to include 
any additional upper respiratory disorder 
reasonably raised by the Veteran or otherwise 
indicated by the record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Inform him 
of the evidence necessary to substantiate his 
claim for service connection for any such 
upper respiratory disorder, and afford him 
general notice regarding how disability 
ratings and effective dates are assigned.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  Undertake any indicated development.

2.  Ask the Veteran whether he underwent a 
retirement medical examination at the time of 
his transfer to the Fleet Reserve in May 
2004.  Obtain that examination report and 
associated report of medical history, if they 
exist, and otherwise obtain from appropriate 
sources, to include the National Personnel 
Records Center (NPRC) and (Naval) Fleet 
Reserve, confirmation that there are no such 
examination reports, or that they cannot be 
obtained. 

3.  Ask the Veteran whether he has received 
any medical treatment for any of the 
disorders which are on appeal since his last 
VA examination in February 2005 and, if so, 
where and when such treatment was provided.  
Then, make appropriate efforts to obtain such 
records pertaining to the remanded claims.

4.  If a record of service separation or 
retirement examination is obtained, then the 
RO must, separately for each issue the 
subject of remand, make a determination 
whether new evidence presented by the 
obtained separation or retirement examination 
report necessitates a new VA examination to 
address the claim, based on pertinent 
findings in that examination report.  
Required examinations should then be 
conducted.

5.  Thereafter, if not already completed 
pursuant to remand instruction #4, afford the 
Veteran an appropriate examination to address 
upper respiratory disorders and any etiology 
as related to service.  With the Veteran's 
cooperation, the examination should be 
conducted, to the extent possible, during an 
interval of active disease for respiratory 
infection, which may be during a period of 
seasonal allergic reactivity.  The 
examination should encompass disabilities of 
the respiratory tract, including the lungs, 
sinuses, and nasal tissues.  The claims 
folders, to include this Remand, must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
reasonably indicated non-invasive tests and 
studies should be conducted.  The examiner 
should answer the following:

a.  What are the diagnoses for any 
current upper respiratory disorders, 
to include any chronic or recurrent 
allergic respiratory disorder?

b.  For each upper respiratory 
disorder identified, is it at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that the 
disorder developed in service or is 
otherwise causally related to service, 
or is such a relationship to service 
is unlikely (i.e., less than a 50-50 
degree of probability).

c.  In answering these questions, the 
examiner should carefully review the 
record to assist in evaluating when 
and under what circumstances the 
Veteran's claimed respiratory 
disorders developed or continue to be 
present, to include questions of 
recurrence or seasonality, and control 
with medications.

d.  Note: The term "at least as 
likely as not" as used above does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

e.  Any opinion provided should 
include discussion of specific 
evidence of record. The conclusions of 
the examiner should reflect review of 
the claims file, and the discussion of 
pertinent evidence.

6.  Thereafter, readjudicate the remanded 
claims de novo.  To the extent the benefits 
sought are not granted to the Veteran's 
satisfaction, issue a Supplemental Statement 
of the Case and afford an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


